Citation Nr: 1515022	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-12 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent prior to October 5, 2006, and in excess of 10 percent from January 1, 2007, for degenerative disc disease with disc herniation status post L5-S1 diskectomy.

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to June 1992, from May 2003 to December 2003, and from December 2004 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and January 2008 rating decisions of the VA Regional Office (RO) in Detroit, Michigan.  

In the December 2007 rating decision, the RO assigned a temporary total rating for the Veteran's lumbar spine following surgery from October 5, 2006; a 10 percent rating was assigned from January 1, 2007.  The time period during the temporary total evaluation is not on appeal; the Board has characterized the issue as set forth on the first page accordingly.  

The case was remanded in October 2013 to provide the Veteran with his requested hearing.  In November 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Veteran's testimony indicates that he may be unemployable due to his service-connected back disability.  Although entitlement to a TDIU was recently denied by the RO in a January 2015 rating decision, which the Veteran has not yet appealed, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board concludes that the issue of entitlement to a TDIU is before it.
The issues of higher ratings for the Veteran's lumbar spine and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has major depressive disorder that is as likely as not caused by the service-connected degenerative disc disease with disc herniation status post L5-S1 diskectomy.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection for an acquired psychiatric disorder other than PTSD and is remanding the other issues on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The Veteran was afforded a VA examination in September 2006; no psychiatric disorder was diagnosed.  In an October 2007 addendum opinion, the examiner opined that the Veteran's "mental condition" (logically, depression or symptoms suggestive of depression) was at least as likely as not caused by or a result of his back injury resulting from duty-related activities engaged in while on active duty status and deployed to Iraq.  The examiner also opined that the Veteran did not manifest a diagnosable mental illness, including depression.  Rationales were provided.

An October 2012 treatment record shows a current diagnosis of major depressive disorder.  

Based on a review of the evidence, the Board concludes that service connection for major depressive disorder is warranted.  The evidence shows that the Veteran currently has a diagnosis of major depressive disorder.  It also shows that he is service-connected for a back disability resulting from his military service.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his major depressive disorder is caused by his service-connected back disability.

Of particular importance to the Board is the October 2007 VA examiner's opinion.  The examiner's opinion clearly shows that the Veteran's depression or symptoms of depression were related to his service-connected back disability.  This opinion is also uncontradicted, is supported by a rationale, and was formed after examining and interviewing the Veteran.  Although the Veteran did not meet the criteria for a diagnosis of depression at that time, later treatment records do show a diagnosis of major depressive disorder.  None of his records indicate any other etiology of his major depressive disorder.  In light of the current diagnosis of major depressive disorder as well as the VA examiner's opinion, when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for major depressive disorder is, therefore, granted.


ORDER

Entitlement to service connection for major depressive disorder is granted.


REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  The Veteran's testimony indicates that his back disability may have worsened in severity since the last examination.  Therefore, a remand is necessary to afford the Veteran a new examination.  As the issue of entitlement to a TDIU is inextricably intertwined with the rating issue on appeal, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirement for a claim of entitlement to a TDIU.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.
2.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Ann Arbor VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  After completing (1)-(2) above, accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected back disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should:

i.  Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii.  Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected degenerative disc disease with disc herniation status post L5-S1 diskectomy.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

The examiner should also discuss the impact of this disability on the Veteran's ability to gain and retain substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  After completing (1)-(3) above, arrange for any other necessary development indicated with respect to the Veteran's claim for a TDIU.  

5.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


